                Case 1:20-cv-01355-JPO Document 58 Filed 09/17/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
                                    x
  BENZION KELLMAN,                  :                       Case No.: 1:20-cv-01355-JPO
                                    :
                        Plaintiff,  :
        vs.                         :
                                    :                       NOTICE OF SETTLEMENT WITH
  EQUIFAX INFORMATION SERVICES,     :                       DEFENDANT EXPERIAN
  LLC, EXPERIAN INFORMATION         :                       INFORMATION SOLUTIONS, INC.,
  SOLUTIONS, INC., AMERICAN EXPRESS :
  CO., BANK OF AMERICA, N.A.,       :
  JPMORGAN CHASE BANK, N.A., and    :
  SANTANDER BANK, N.A.,             :
                        Defendants. :
                                    x


           Plaintiff Benzion Kellman (“Plaintiff”) hereby notifies the Court that the present case has

  been settled between Plaintiff and Defendant Experian Information Solutions, Inc. (collectively,

  the “parties”), and states as follows:

           1.       A settlement agreement is in the process of being finalized between the parties.

  Once the settlement agreement is fully executed, and Plaintiff has received the consideration

  required, the parties will respectfully request that the case be dismissed and closed.

           2.       The parties respectfully request that the Court stay this action as to Defendant

  Experian Information Solutions, Inc., and adjourn all deadlines and conferences.

  DATED: August 24, 2020                                COHEN & MIZRAHI LLP
                                                        EDWARD Y. KROUB
Granted. This case is stayed as to Defendant
Experian Information Solutions, Inc. for 30 days
and the parties shall file a stipulation of dismissal
                                                                    /s/ Edward Y. Kroub
within that period.
                                                                   EDWARD Y. KROUB
So ordered: Sept. 17, 2020
Case 1:20-cv-01355-JPO Document 58 Filed 09/17/20 Page 2 of 2




                           EDWARD Y. KROUB
                           300 Cadman Plaza West, 12th Floor
                           Brooklyn, NY 11201
                           Telephone: 929/575-4175
                           929/575-4195 (fax)
                           edward@cml.legal




                            -2-
